DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on 12/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cangzhou Hengjin Hardware Manufacturing Co, Ltd (hereafter Cangzhou).
With respect to claim 1, Cangzhou teaches a soldering nozzle for selectively soldering assemblies with molten solder supplied through the soldering nozzle from a solder bath, wherein the soldering nozzle is designed as a deep-drawn part (pages 1-2).  Note that the underlined portions are merely intended use of the claimed nozzle that does not structurally define over Cangzhou and since the nozzle of Cangzhou is made of higher melting temperature materials it is clearly capable of withstanding the temperatures associated with soldering.
With respect to claim 3, Cangzhou teaches wherein the contour of the soldering nozzle is adapted to the deep-drawing method (pages 1-2). 
With respect to claim 4, Cangzhou teaches wherein the soldering nozzle has a first section of an approximately hollow-cylindrical shape of a first diameter, a second section of linearly increasing diameter adjoining the first section and a third section of an approximately 
With respect to claim 5, Cangzhou teaches wherein the first section has a curvature at the outer circumference at the tip end (figures).
With respect to claim 6, Cangzhou teaches wherein the third section has a brim in the form of a disc-shaped cross-sectional widening at the base end, wherein the brim forms a level standing surface, wherein the brim merges with a curvature into the cylindrical part of the third section (figures). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus et al. (US 6164515) (hereafter Andrus) in view of ASSEMBLY “Nozzles For Automated Dispensing” (hereafter ASSEMBLY).

However, ASSEMBLY teaches deep drawn nozzles (pages 1-4). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the deep drawn nozzle of ASSEMBLY in the apparatus of Andrus in order to form a thin wall nozzle with improved placement precision, deposit accuracy, and flow-rate repeatability.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cangzhou as applied to claim 1 above, and further in view of Harada (JP-09029428A).
With respect to claim 2, Cangzhou does not teach wherein the soldering nozzle is provided with a finishing layer comprising a layer of Ni (nickel) and/or a layer of Au (gold), the nickel layer being a working layer, the gold layer being a lost layer. 
However, Harada teaches coating a nozzle with nickel to repel solder (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the nickel coating of Harada on the nozzle of Cangzhou in order to repel solder.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cangzhou.
With respect to claim 7, Cangzhou teaches the nozzle can be made of cold steel, hot steel, and SS (stainless steel).  Although Cangzhou does not explicitly mention the steel type used being 1.0330DC01 according to DIN EN 10130; however, the examiner takes Official Notice that steels in accordance with 1.0330DC01 according to DIN EN 10130 do exist.  Accordingly, it would have been obvious to form the deep drawn nozzle from a steel of 1.0330DC01 according to DIN EN 10130 in order to form a nozzle with the desired material properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KILEY S STONER/            Primary Examiner, Art Unit 1735